DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-31 in the telephone interview summary dated 13 February 2022 is acknowledged.
Claim Objections
Claim 26 is objected to because of the following informalities:  Claim 26 recites, lines 3 and 4, “an inlet device or mixing unit of the via a rotary joint”.  It is not clear what the inlet device or mixing unit is part of, since “appliance” has been crossed out/deleted in the latest amendment. Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 16-18, 20-24 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2016/0346813 to Burgin et al.  
Burgin et al. discloses an appliance for and method of removing deposits in interiors of receptacles by way of explosion technology, comprising a supply device (24) for providing an explosive mixture or its starting components, a transport conduit (2) that is connected to the supply device and is for transporting the explosive mixture to a cleaning location (30), wherein the transport conduit is designed at least in a section or in sections as a transport hose, as recited in claim 1.  The transport hose comprising a gas impermeable hose, as recited in claim 2, and is constructed in a multi-layered manner and comprises a first hose (8), which is pressure-resistant, and an inner lying second hose (7), which is surrounded by the first hose and is gas-impermeable, for the transport of the explosive mixture, as recited in claims 3 and 4.  Paragraph [0131] discloses an annular transport channel (12) formed between the first hose and the second hose, as recited in claim 5.  Paragraph [0139], as well as fig. 1 discloses an inlet device with metering fittings for controlled metering introduction of the explosive mixture into the transport hose being arranged between the supply device and the transport hose, as recited in claims 16, 21 and 22.  A mixing unit is disclosed being arranged between the supply device and the transport hose for creating an explosive mixture from at least two starting components fed through valves (72, 73) that are provided by the supply device, as recited in claims 17, 23 and 24.  The inlet device or mixing unit comprises ignition device (13) for igniting the explosive mixture, as recited in claim 18.  Paragraph [0137 and 0140] discloses that first and second pressure sensors may be provided on first and second pressure containers (21, 21’) for measuring a pressure upstream of the mixing zone in a flow direction, as recited in claim 20.  Paragraph [0133] discloses a container connection element within feed channel (11) for connecting a container envelope (29) being arranged at a cleaning side end of the transport hose, as recited in claim 28.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Flury et al. in view of U.S. 6,230,748 to Krawietz et al.
Flury et al. discloses the recited structure with the exception of specifically disclosing the formation of the multi-layer conduit structure.  Krawietz et al. discloses a flexible conduit, illustrated in figs. 1a and 9, including a first hose (4), formed of braided metal wire, col. 3, lines 49, 50, as recited in claims 6 and 7, with the second hose being a corrugated metal hose (1), as recited in claim 9, and further comprising an inner-lying third hose (10) that is surrounded by the second hose and whose inner wall has a reduced unevenness compared to the second hose, where the third hose is a stripwound hose, as recited in claims 10 and 11.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the hose of Krawietz et al. such that it’s multi-layer construction included a metallic braided layer, a second hose of a corrugated metal hose, and a third inner stripwound hose, as taught by Krawietz et al. wherein it is known that forming a hose of the configuration including a metallic braided layer, a metallic corrugated layer beneath the braided layer, and a third inner layer of stripwound metal will provide both high strength and flexibility in the transport of fluids.     
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burgin et al. in view of U.S. 5,129,429 to Winter et al.
Burgin et al. discloses the recited structure with exception to the material from which the conduit is formed, particularly the second hose.  Winter et al. discloses a transport conduit of flexible construction comprising multilayers, including a first outer layer of a metallic braided sleeve (27) and a second inner layer (21) of a corrugated thermoplastic material.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the second hose from or comprising plastic, as suggested by Winter et al. wherein it is known in the art to form flexible fluid transport hoses from a plastics material.         

Allowable Subject Matter
Claims 12-15, 19, 25-27 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing appliances for the transport of explosive mixtures to a cleaning location or disclosing multilayer hose construction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


July 12, 2022
P. F. Brinson